Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments field 11/15/2021 with respect to claims 20-23, 25-26, 46-49, 51-52, 55 and 58 have been considered but are moot because the new ground of rejection.
4.	Applicant’s arguments field 11/15/2021 with respect to claims 1-5, 7-13, 15-19, 27-31, 33-39, 41-45, 53-54 and 56-57 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Claim Rejections - 35 USC § 103
5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 20-23, 46-49, 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of IRVINE (US 20170108579 A1). 
As per claim 20, TENNY teaches a method for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a method for assisting a position determination of UE 170 using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: transmitting by a base station, a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration (TENNY, ¶0010 and ¶0035, transmitting by eNodeB (i.e. 131) PRS on the NR or LTE standard at a positioning occasion according to PRS configuration 200).
However, TENNY does not explicitly teach contending, by a base station for a secondary cell for the UE, for access to the shared communication medium; and transmitting, by the base station based on winning access to shared communication 
In the same field of endeavor, Yerramalli teaches contending, by a base station for a secondary cell for the UE (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmitting, by the base station based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal (Yerramalli, ¶0056 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary with respect to wining contention for access to the shared channel among other base stations).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
 	However, TENNY in view of Yerramalli does not explicitly teach sending, by the base station to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of IRVINE into the invention of TENNY in view of Yerramalli in order to determine angles of arrivals of position reference signals for determining a wireless user equipment location (IRVINE, background). 
As per claim 21 as applied to claim 20 above, TENNY teaches receiving, at the base station, the PRS configuration from the location server (TENNY, ¶0029, receiving by eNodeB 131-133 the PRS configuration from location server 110). 
As per claim 22 as applied to claim 20 above, TENNY teaches sending, by the base station, the PRS configuration to the location server (TENNY, ¶0029, sending by eNodeB 131-133 the PRS configuration to the location server 110). 

As per claim 46, TENNY teaches an apparatus for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a device or apparatus for assisting a position determination of UE 170 using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising:
a transceiver of a base station for a secondary cell for the UE configured to (TENNY, fig.7, item 740 of base station 700 of neighboring cell for the UE 600) transmit a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration (TENNY, ¶0010 and ¶0035, transmitting by eNodeB (i.e. 131) PRS on the NR or LTE standard at a positioning occasion according to PRS configuration 200).
However, TENNY does not explicitly teach contend for access to the shared communication medium; and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches contend (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmit based on winning access to shared communication 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
However, TENNY in view of Yerramalli does not explicitly teach send, to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS. 
 	In the same field of endeavor, IRVINE teaches send to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS (IRVINE, ¶0023 and ¶0026, sending by the base station 12 to location server 18 associated with UE 14 corresponding reference signal time of received or transmitted PRS; also see ¶0009, determine an angle of arrival of the PRS as being the angle to which the null is steered when the PRS is suppressed, and is further configured to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of IRVINE into the invention of TENNY in view of Yerramalli in order to determine angles of arrivals of position reference signals for determining a wireless user equipment location (IRVINE, background). 
As per claim 47 as applied to claim 46 above, TENNY teaches receive the PRS configuration from the location server (TENNY, ¶0029, receiving by eNodeB 131-133 the PRS configuration from location server 110). 
As per claim 48 as applied to claim 46 above, TENNY teaches send the PRS configuration to the location server (TENNY, ¶0029, sending by eNodeB 131-133 the PRS configuration to the location server 110). 
 	As per claim 49 as applied to claim 46 above, TENNY teaches at least one processor configured to record the PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and ¶0066, processor 710 record the PRS transmission period/time at which the base station transmit PRS).
As per claim 55, TENNY teaches a base station apparatus for a secondary cell for a user equipment (UE) for assisting a position determination communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a base station of neighboring/secondary cell for assisting a position determination of UE 
However, TENNY does not explicitly teach means for contending, for access to the shared communication medium; and means for transmitting based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches means for contending (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and means for transmitting based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal (Yerramalli, ¶0056 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary with respect to wining contention for access to the shared channel among other base stations).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access 
However, TENNY in view of Yerramalli does not explicitly teach means for sending, to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS. 
 	In the same field of endeavor, IRVINE teaches means for sending to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS (IRVINE, ¶0023 and ¶0026, sending by the base station 12 to location server 18 associated with UE 14 corresponding reference signal time of received or transmitted PRS; also see ¶0009, determine an angle of arrival of the PRS as being the angle to which the null is steered when the PRS is suppressed, and is further configured to cause transmission, via the transceiver, of the determined angle of arrival to a location server.  In some embodiments, the PRS that is suppressed is selected by a location server as being received from a direction other than along a line of sight between the UE and a base station from which the PRS is transmitted). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of IRVINE into the invention of TENNY in view of Yerramalli in order to determine angles of arrivals of position reference signals for determining a wireless user equipment location (IRVINE, background). 

However, TENNY does not explicitly teach contend for access to the shared communication medium; and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches contend (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
However, TENNY in view of Yerramalli does not explicitly teach instructing the base station to send, to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS. 
 	In the same field of endeavor, IRVINE teaches instructing the base station to send to a location server associated with the UE, after transmission of the PRS on the shared communication medium, a PRS transmission time at which the base station transmitted the PRS (IRVINE, ¶0023 and ¶0026, sending by the base station 12 to location server 18 associated with UE 14 corresponding reference signal time of received or transmitted PRS; also see ¶0009, determine an angle of arrival of the PRS as being the angle to which the null is steered when the PRS is suppressed, and is further configured to cause transmission, via the transceiver, of the determined angle of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of IRVINE into the invention of TENNY in view of Yerramalli in order to determine angles of arrivals of position reference signals for determining a wireless user equipment location (IRVINE, background). 
B.	Claims 25 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of IRVINE (US 20170108579 A1) and YOU (US 20180375636 A1).  
 	As per claim 25 as applied to claim 20 above, TENNY in view of Yerramalli and IRVINE teaches all the claim limitation substantially as applied to claim 20 above, However, TENNY in view of Yerramalli and IRVINE does not explicitly teach performing a listen before talk procedure to win access to the shared communication medium before transmitting the PRS.
 	In the same field of endeavor, YOU teaches performing a listen before talk procedure to win access to the shared communication medium before transmitting the PRS (YOU, ¶0048, the node (i.e. base station) performs a listen before talk to access the shared transmission medium before transmitting). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of YOU into the invention of TENNY in view of Yerramalli and IRVINE in order to 
 	As per claim 51 as applied to claim 46 above, TENNY in view of Yerramalli and IRVINE teaches all the claim limitation substantially as applied to claim 46 above, However, TENNY in view of Yerramalli and IRVINE does not explicitly teach at least one processor configured to perform a listen before talk procedure to win access to the shared communication medium before transmitting the PRS.
 	In the same field of endeavor, YOU teaches at least one processor configured to perform a listen before talk procedure to win access to the shared communication medium before transmitting the PRS (YOU, ¶0048, the node (i.e. base station) performs a listen before talk to access the shared transmission medium before transmitting). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of YOU into the invention of TENNY in view of Yerramalli and IRVINE in order to transmit or receive a downlink channel in a wireless communication system for providing a better communication service to the UE through cooperation between the nodes (YOU, ¶0004). 
C.	Claims 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of IRVINE (US 20170108579 A1) and Werner (US 20140295881 A1).  
 	As per claim 26 as applied to claim 20 above, TENNY in view of Yerramalli and IRVINE teaches all the claim limitation substantially as applied to claim 20 above, 
 	In the same field of endeavor, Werner teaches receiving a request from the location server for the PRS transmission time at which the base station transmitted the PRS (Werner, ¶0038, receiving a request for times of arrival of PRS signals from the location server); and sending the PRS transmission time to the location server in response to the request (Werner, ¶0038, sending the time of arrival of PRS signals to the location server in response to the request). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Werner into the invention of TENNY in view of Yerramalli and IRVINE in order to determine time difference of arrival of signals from two base stations as received at a mobile device, to use the time difference of arrival to determine differential forward link calibration for at least two base stations for accuracy of estimating a location (Werner, ¶0005).  
 	As per claim 52 as applied to claim 46 above, TENNY in view of Yerramalli and IRVINE teaches all the claim limitation substantially as applied to claim 46 above, However, TENNY in view of Yerramalli does not explicitly teach receive a request from the location server for the PRS transmission time at which the eNB transmitted the PRS; and send the PRS transmission time to the location server in response to the request.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Werner into the invention of TENNY in view of Yerramalli and IRVINE in order to determine time difference of arrival of signals from two base stations as received at a mobile device, to use the time difference of arrival to determine differential forward link calibration for at least two base stations for accuracy of estimating a location (Werner, ¶0005). 
Allowable Subject Matter
6.	Claims 1-5, 7-13, 15-19, 27-31, 33-39, 41-45, 53-54 and 56-57 are allowed for the reasons as set forth in applicant’s remark field on 11/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643